 

 

 

     

  
 

 

 

 

 

Sea me
UNITED STATES DISTRICT COURT t ee yan ge
SOUTHERN DISTRICT OF NEW YORK Bio: Ant SE:
wer eee ee ee eee eee ee ee ee ee ee ee ee ee eee eee x jp Os ;
UNITED STATES OF AMERICA, DALE FILER 24 an ‘
-against- : ORDER
RONDEL BRANDON, : 19 Cr, 644-1 (GBD)
Defendant. :
wet eer ere ew Be ee ee ee te ee ee ee ee eee ee eee ee eee ><

GEORGE B. DANIELS, United States District Judge:

Upon the application of Defendant Rondel Brandon for temporary release from custody
during the current COVID-19 pandemic pursuant to 18 U.S.C. § 3142(a), (ECF Nos. 17, 21), and
the Government’s opposition thereto, (ECF Nos. 19, 22), IT IS HEREBY ORDERED:

1. This Court’s decision in this case is based on the unique confluence of serious health
issues and other risk factors facing Defendant, which place him at a substantially heightened risk
of developing dangerous complications should he contract COVID-19 as compared to most other
individuals. Accordingly, this Order should not be construed as a determination by this Court that
pretrial detention is unsafe or otherwise inappropriate as a general matter or in any other specific
case,

2. Pursuant to 18 U.S.C. § 3142(4), this Court concludes that compelling reasons exist for
temporary release of Defendant from custody during the current public health crisis. Accordingly,
Defendant’s application is GRANTED with the following conditions:

a. Defendant is released on his own recognizance;
b. GPS ankle bracelet to be enforced;

c. Pretrial Services supervision as directed by Pretrial Services Office;

 

e
 

d. Surrender all passports and other travel documents and make no
applications for new or replacement documents;

e. Drug testing as directed by the Pretrial Services Office;

f. Defendant shall not possess a firearm, destructive device, or other weapon;
and

g. Defendant shall not use or possess any narcotic drug or controlled substance
unless prescribed by a licensed medical practitioner.

3. Pretrial Services Office is directed to immediately alert this Court, the Government,
and defense counsel of any violation of the above conditions, without need for a formal violation
petition. Defendant is hereby notified that violation of the conditions of release will likely result
in revocation of his release.

4. Accordingly, the sentencing scheduled for March 31, 2020 is adjourned to June 2, 2020

at 10:00 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
Vrtiay. & Dinge

RGF/B. DANIELS
ited States District Judge

 
